TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 18, 2019



                                       NO. 03-18-00784-CV


                                   Reynaldo A. Ruiz, Appellant

                                                  v.

                                   Abigail Ruiz Baez, Appellee




        APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE SMITH




This is an appeal from the order signed by the trial court. Having reviewed the record, the Court

holds that Reynaldo A. Ruiz has not prosecuted his appeal and did not comply with a notice from

the Clerk of this Court. Therefore, the Court dismisses the appeal for want of prosecution. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.